 1
 2
 3
 4
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10
11   PATRICIA KATHRYN OBRIEN,                                   )    Case No.: 1:19-cv-700 - JLT
                                                                )
12                     Plaintiff,                               )    ORDER WITHDRAWING THE ORDER TO
                                                                )    SHOW CAUSE DATED NOVEMBER 8, 2019
13            v.                                                )
                                                                )
14   ANDREW M. SAUL,1                                           )    (Doc. 11)
     COMMISSIONER OF SOCIAL SECURITY,                           )
15                                                              )
                       Defendant.                               )
16
17            On November 8, 2019, the Court prepared and issued an order to Plaintiff to show cause why
18   sanctions should not be imposed for her failure to serve a confidential letter brief and file proof of
19   service, which was due on November 7. (See Doc. 11) Prior to the docketing of the order, Plaintiff
20   filed her proof of service, indicating she served the confidential letter brief on November 8. (Doc. 10)
21   Accordingly, the Order to show cause is WITHDRAWN.2
22
23   IT IS SO ORDERED.
24       Dated:       November 12, 2019                                   /s/ Jennifer L. Thurston
25                                                                  UNITED STATES MAGISTRATE JUDGE

26
27
28            1
                This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).
              2
                Nevertheless, Plaintiff is reminded of her obligation to comply with the deadlines as ordered by the Court, as
     sanctions may be imposed for failure to comply with the Court’s orders and untimely documents may be stricken.
